Dismissed and Opinion Filed December 18, 2020




                                         In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00649-CV

                   IN THE INTEREST OF G.A.W., A CHILD

                On Appeal from the 470th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 470-51427-2017

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Carlyle
                             Opinion by Justice Carlyle
      By postcard dated November 12, 2020, we cautioned appellant, whose brief

was overdue, that failure to file her brief within ten days would result in dismissal

of the appeal. See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief

or otherwise communicated with the Court. Accordingly, we dismiss the appeal. See

id. 38.8(a)(1), 42.3(b)–(c).




                                             /Cory L. Carlyle/
                                             CORY L. CARLYLE
                                             JUSTICE
200649F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF G.A.W., A                 On Appeal from the 470th Judicial
CHILD                                        District Court, Collin County, Texas
                                             Trial Court Cause No. 470-51427-
No. 05-20-00649-CV                           2017.
                                             Opinion delivered by Justice Carlyle,
                                             Justices Myers and Osborne
                                             participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 18th day of December, 2020.




                                       –2–